El Juez Asociado Sr. Hernández,
emitió la opinión del tribunal.
El letrado don José de Guzmán Benitez, en representa-ción de la sucesión de María Díaz, viuda de Veve, presen-tó instancia jurada á este Tribunal en 21 del actual, con súplica de que se expida un auto de certiorari para que la Corte de Distrito de San Juan remita á esta Superioridad los autos de concurso necesario de José Avalo Sánchez y todo lo que se refiere á dicho concurso é incidente de nuli-dad y cumplimiento de sentencia relativo al mismo, con el fin de que sean revisados, corregidos y enmendados los errores en que actualmente viene incurriendo dicha Corte de Distrito en los procedimientos del expresado asunto, haciendo extensivo el auto de certiorari á los autos ejecu-tivos seguidos por María Díaz, viuda de Veve, contra José Avalo Sánchez, los cpie por acumulación formaban parte del concurso, ordenando también el Tribunal que le sean *241remitidos por la Corte de Distrito de Humaeao los ante-cedentes de ese juicio ejecutivo, en que consta la inscrip-ción de dominio de la hacienda “Bello sitio” á favor de la viuda de V eve.
Según la relación por la sucesión peticionaria, José Avalo Sánchez fué declarado en concurso necesario de acreedores, hará como diez años, á solicitud de don Vicente Balbás Ca^ió, siguiéndose dicho concurso ante el supri-mido Juzgado de Primera Instancia de San Francisco de esta capital, y fué acumulado al mismo, á pesar de las protestas de la viuda de Veve, un juicio ejecutivo que ésta seguía ante el Juzgado de Primera'Instancia de Humaeao contra la hacienda “Bello sitio”, radicada en Fajardo, para el cobro de un crédito hipotecario que le adeudaba José Avalo Sánchez, acumulación que dió lugar á que la referida hacienda fuera ocupada en el concurso y consti-tuida, bajo la administración de un depositario, pariente del concursado. Esa hacienda había sido adjudicada á María Díaz, viuda de Veve, é inscrita después á su favor en el Registro de la Propiedad de Humaeao, cuando el promovente del concurso don Vicente Balbás Capó pre-sentó un escrito al tribunal de San Juan desistiendo de la prosecución del juicio universal, habiendo resuelto aquel tribunal por auto de 25 de abril de 1900 tener por aparta-do y desistido del concurso á Balbás Capó, con las costas á su cargo. Inútilmente había gestionado María Díaz para que se la tuviera por parte en el concurso, con el fin de recuperar la hacienda “.Bello sitio”; pero un año des-pués del desistimiento, ó sea en 15 de mayo de 1901, el Juez Presidente accidental del Tribunal de Distrito de San Juan, I). José R. Savage, á instancia de María Díaz, ordenó se le hiciera entrega de la hacienda “Bello sitio” y así fué reintegrada en la posesión de ella, deAolviéndose-los autos del juicio ejecutivo al Tribunal de Distrito de Humaeao. Contra esa resolución estableció Avalo Sanchez en los autos de concurso un incidente de nulidad para *242que se declare nula, y la actual Corte de Distrito de San Juan por sentencia de 31 de mayo último declaró con lu-gar el incidente y nula, en su consecuencia, la providencia de 15 de mayo de 1901 ordenando fuera restituida al con-curso necesario de Avalo Sánchez la hacienda “Bello si-tio”. De la mencionada sentencia apeló la sucesión de María Díaz en 16 del actual, cuando aún aquélla no liabía sido registrada en el libro de sentencias de la Corte, y re-gistrada al día siguiente, estableció otra vez recurso de apelación presentando al Secretario el escrito correspon-diente. Después de dictada la sentencia, Avalo Sánchez presentó á la Corte de Distrito dos mociones, una de ellas para que se ocupara la hacienda “Bello sitio” y la otra para que la apelación fuera desestimada; y habiéndose se-ñalado para la vista de ambas mociones el día 20 del actual, la parte apelante alegó que la Corte de Distrito no tenía jurisdicción para conocer de ninguna de esas mocio-nes, porque la resolución dictada .en el incidente de nuli-dad había sido apelada, no obstante lo cual, dicha corte señaló el día 28 para oir los alegatos que deberían presen-tar las partes, á fin de resolver si se desestimaba ó no la apelación, y en su caso proveer el mismo día sobre la pe-tición de nombrar un Depositario á nombre del concurso.
Con los hechos expuestos por base, alegó el peticionario que el procedimiento seguido por la Corte de Distrito de San Juan no estaba de acuerdo con las prescripciones de la ley; lo. porque dicha Corte de Distrito está conocien-do de un concurso necesario de acreedores, virtualmente terminado'ya por el desistimiento del único acreedor pro-movente lo que es contrario al carácter especial de los ■concursos necesarios y á los artículos 1154, 1156, 1165 y 1167 de la antigua Ley de Enjuiciamiento Civil, según los cuales, cuando falta la acción de los acreedores promo-ventes, no subsiste el procedimiento y cuando se deja sin efecto el concurso cesa la intervención judicial: 2o. por-que la Corte de San Juan carece de jurisdicción para dis-*243cutir y resolver las materias que son objeto del pleito ape-lado, después de interpuesta la apelación: • 3o: porque no cabe tratar de ejecutar una sentencia, contra la cual una de las partes lia utilizado el recurso de apelación: 4o. porque el concurso necesario no puede tramitarse, sino co-mo quiebra forzosa desde la promulgación en Puerto Rico de la Ley Orgánica de 12 de abril de 1900, conocida con el nombre de Bill Foraker.
El peticionario concluye alegando que carece de todo otro recurso ordinario dentro de la ley para impedir la continuación de los procedimientos empleados por la Corte de Distrito de San Juan.
Hemos considerado detenidamente las razones de he-dió y de derecho expuestas en apoyo del auto de certio-rari solicitado, y desde luego, somos de opinión que tal auto no puede expedirse.
Aunque se haya interpuesto recurso de apelación .contra la sentencia que dictó la Corte de Distrito de San Juan en 31 de mayo último declarando nula la provi-dencia de 15 de mayo de 1901 y ordenando restituir al concurso de Avalo Sánchez la hacienda “Bello sitio,” eso no impide que aquella Corte conozca de las dos mo-ciones que se' le han presentado para que se desestime dicho recurso y se ocupe la hacienda “Bello sitio.” La tramitación de dichas mociones no implica por sí sola extralimitación de jurisdicción, y solo cabría discutir ese particular mediante recurso adecuado después de resuel-tas aquéllas pero, no antes.
Si la sucesión peticionaria cree que el concurso nece-sario de Avalo Sánchez no puede tramitarse 3m, sino como quiebra forzosa, practíquese para conseguirlo sus gestiones, según proceda en derecho, pues el recurso de certiorari no es remedio propio al efecto.
Por las razones expuestas procede se declare no haber lugar á expedir el auto de certiorari solicitado.

.Denegado.

*244Jueces ■concurrentes: Sres. Presidente Quiñones y. Asociados Figueras y MacLeary.
El Juez Asociado Sr, Wolf, no intervino en la resolu-ción de este caso.